TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00162-CR




Melanie Forest Albright, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 58510, HONORABLE WILLIAM BACHUS, JR., JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Melanie Forest Albright seeks to appeal from a judgment of conviction for assault
on a public servant.  The trial court has certified that this is a plea bargain case and Albright has no
right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The appeal is dismissed.  See id. rule 25.2(d).
 
 
                                                __________________________________________
                                                David Puryear, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed for Want of Jurisdiction
Filed:   April 5, 2006
Do Not Publish